Dismissed and Memorandum Opinion filed May 6, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00919-CV

                          GERALD PORTER, Appellant
                                          V.
   THE APPRAISAL GROUP, INC. AND ERVIN L. LEHMAN, Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07602

               MEMORANDUM                          OPINION
      This is an appeal from a final summary judgment signed August 8, 2013.
The clerk’s record was filed January 31, 2014. The court reporter notified this
court that no reporter’s record was taken in this case. Accordingly, appellant’s
brief was due March 3, 2014. See Tex. R. App. P. 38.6(a). Appellant did not file a
brief or a motion for extension of time to file his brief. See Tex. R. App. P. 38.6(d).

      On March 27, 2014, this court issued an order stating that unless appellant
filed a brief on or before April 15, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b). No brief was filed, and appellant
filed no other response to this court’s order.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Christopher, Jamison, and McCally.




                                           2